Citation Nr: 1601549	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  13-05 353 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for asthma prior to October 30, 2009, and a rating in excess of 30 percent from that date. 

2. Entitlement to an effective date earlier than October 30, 2009 for the grant of an increased 30 percent rating for asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran.



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1986 to June 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and December 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The February 2010 rating decision denied entitlement to a disability rating in excess of 10 percent for the service-connected asthma.  The December 2012 rating decision granted an increased 30 percent rating, effective September 16, 2011, for the asthma.  An interim March 2014 rating decision assigned an effective date of October 30, 2009, for the increased 30 percent disability rating for asthma.  In November 2015, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  

The Board notes that after the Veteran appealed the effective date of the increased 30 percent disability rating for her service-connected asthma assigned by the December 2012 rating decision, the RO adjudicated the earlier effective date issue as part of the already perfected issue of entitlement to an increased rating in a March 2014 supplemental statement of the case, but did not notify her that she needed to perfect her appeal of the earlier effective date issue by filing a substantive appeal.  She did not, therefore, file a substantive appeal, but raised the issue at the November 2015 Board hearing.  In Percy v. Shinseki, 23 Vet. App. 37 (2009), however, the United States Court of Appeals for Veterans Claims (Court) distinguished the issues of a timely notice of disagreement (NOD) versus a timely Substantive Appeal and held that a timely Substantive Appeal was not a jurisdictional requirement for the Board's consideration of a Veteran's claim.  In Percy, the Court specifically found that, because the RO had never addressed the issue of timeliness in the statement of the case, and because the Veteran was not informed that there was a timeliness issue until his claim was before the Board, that the RO had essentially waived any objections it might have offered to the timeliness, and had implicitly accepted his appeal.  Thus, at the Board hearing, the undersigned informed the Veteran the Board had jurisdiction of the issue, and Board will proceed with adjudication of the matter.


FINDINGS OF FACT

1. At the November 2015 Board hearing, the Veteran withdrew her appeal seeking a disability rating in excess of 10 percent for asthma prior to October 30, 2009, and a rating in excess of 30 percent from that date. 

2.  A July 2003 rating decision denied entitlement to an increased rating for the Veteran's service-connected asthma; the Veteran did not appeal the decision, and new and material evidence was not received within one year of the denial; CUE in that decision has not been alleged.

3.  Following the final July 2003 decision, a claim for a higher rating for the Veteran's service-connected was received by the RO on October 30, 2009.

4.  It is not factually ascertainable that the Veteran's service-connected asthma increased in severity within one year of October 30, 2009.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to a disability rating in excess of 10 percent for asthma prior to October 30, 2009, and a rating in excess of 30 percent from that date.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


2. Entitlement to an effective date prior to October 30, 2009, for the grant of an increased 30 percent disability rating for asthma is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In light of the Veteran's request to withdraw the issue of entitlement to a rating in excess of 10 percent for asthma prior to October 30, 2009, and a rating in excess of 30 percent from that date, there is no need to discuss VA's duty to notify and assist in relation to that issue.  

As for the issue of entitlement to an effective date earlier than October 30, 2009 for the grant of an increased 30 percent rating for asthma, the rating decision on appeal granted an increased disability rating and effective date for the award.  Therefore, additional notice is not required, and any defect in the notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A December 2009 letter provided notice on the "downstream" issues of disability ratings and effective dates prior to when the December 2012 rating decision was issued.  The appeal was most recently readjudicated in a March 2014 supplemental statement of the case.  

Regarding the duty to assist, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any pertinent evidence that remains outstanding.  Thus, VA's duty to assist is met.   

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the November 2015 Board hearing, the undersigned asked questions of the Veteran to ascertain the nature of her earlier effective date claim.  Her testimony reflects knowledge of the elements necessary to substantiate her claim.  She has not alleged any deficiency in the conduct of the hearing.  The Board finds that the mandates of Bryant were satisfied.

For these reasons, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter and that no further development of the evidentiary record is necessary.  VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

At the November 2015 Board hearing, the Veteran withdrew her appeal seeking entitlement to a disability rating in excess of 10 percent for asthma prior to October 30, 2009, and a rating in excess of 30 percent from that date.  Thus, there remains no allegation of error of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction to review it, and it is dismissed.


Earlier Effective Date

The Veteran is seeking entitlement to an effective date earlier than October 30, 2009, for the grant of an increased 30 percent disability rating for her service-connected asthma.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date, otherwise the date the claim was received.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of the claim.  See generally Harper v. Brown, 19 Vet. App. 125 (1997).  If there is a prior final VA denial of the benefit sought, the effective date cannot be earlier than a subsequent claim to reopen.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244 (2002), aff'd 349 F.3d 1326 (Fed. Cir. 2003).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his/her representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.
Once a claim for compensation has been allowed, as in the present case, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  38 C.F.R. § 3.157(b); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The date on the VA outpatient or hospital examination will be accepted as the date of claim. 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

A July 2003 rating decision denied entitlement to an increased rating for the Veteran's service-connected asthma.  The RO notified the Veteran of the denial and her appellate rights, and she did not file a notice of disagreement.  In addition, new and material evidence was not received within one year of the notification of the July 2003 decision.  The July 2003 decision is, therefore, final based on the evidence then of record.  See 38 C.F.R. § 3.156.  

Upon review of the record, the Board finds following the July 2003 rating decision, the Veteran first filed a new claim for increased disability compensation for her service-connected asthma on October 30, 2009.  No other statements or VA treatment records from the period under consideration indicate an increase in severity of her service-connected asthma prior to then.  Notably, only a change of address form was associated with record in the interim between the notice of the July 2003 decision being sent and the October 30, 2009 claim for increase being received.  Additionally, at the November 2015 Board hearing, the Veteran reported she did not receive VA treatment between July 2003 and October 2009.  

Private treatment records received in August 2013 show the Veteran complained her asthma was increasing in severity between October 2007 and May 2008, but do not include any notations of treatment for her asthma between October 30, 2008 and October 30, 2009.  Accordingly, the Board is unable to assign an effective any earlier than October 30, 2009, under 38 C.F.R. § 3.400(o)(2) because it only allows for an increased benefit to be awarded at the earliest date in which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year of such date.  38 C.F.R. § 3.400(o)(2).  Even if it were assumed the treatment the Veteran received for her asthma between October 2007 and May 2008 warranted an increased 30 percent rating, such a finding would prevent an earlier effective being assigned under 38 C.F.R. § 3.400(o)(2) because it suggests the October 30, 2009 claim was received more than one year after the earliest date it was factually ascertainable that an increase in disability had occurred.  See Harper, 19 Vet. App. 125.  The effective date for the increased rating is therefore the date of claim, October 30, 2009, as it was later than the date entitlement arose.  

In summary, because it is not shown the Veteran filed a formal or informal claim for increase prior to October 30, 2009 and the evidence does not make the pertinent increase in disability factually ascertainable in the year prior to that date, an effective date prior to that date is not warranted.  



ORDER

The appeal seeking entitlement to a rating in excess of 10 percent for asthma prior to October 30, 2009, and a rating in excess of 30 percent from that date is dismissed.

Entitlement to an effective date earlier than October 30, 2009, for the grant of an increased 30 percent disability rating for asthma is denied.  


____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


